PARKER, Judge.
The defendant’s sole contention in this appeal is that the trial court expressed an opinion on the evidence in his instructions to the jury when he commented as follows on a statement the defendant had made to the police:
Also, Members of the Jury, there has been some evidence introduced in this trial which tends to show that the defendant made an incriminating statement concerning this case at an earlier time. If you find that the defendant made this incriminating statement, then you should consider all the circumstances under which it was made in determining whether it was a truthful incrimination, and the weight that you will give it.
This Court recently found reversible error where the trial court instructed the jurors as to a statement made by a defendant to the police by saying, “There is evidence which tends to show that the defendant confessed that he committed the crime charged in this case.” State v. Bray, 37 N.C. App. 43, 245 S.E. 2d 190 (1978). The present case is distinguishable.
In Bray, the defendant had not, in fact, “confessed that he committed the crime charged.” The defendant in that case was charged with second degree murder, and while he had admitted to the investigating officer that he had fired the fatal shot, he had not confessed to murdering or otherwise unlawfully taking the life of the decedent, but contended throughout that he had acted lawfully. Under these circumstances this court held that by using the terms “confessed” and “confession,” the trial judge inadvertently expressed an opinion on the evidence, since it was “very likely that the jury received the impression that the court felt that the evidence showed that defendant had ‘confessed,’ that he had admitted the truth of a charge against him.” 37 N.C. App. at 46, 245 S.E. 2d at 192. The trial court’s characterization of the defendant’s statement in Bray as a confession to the crime charg*115ed was a misstatement of the facts clearly resulting in prejudice to the defendant in that case.
In the present case, on the other hand, the statement by the defendant was in fact incriminating, precisely as the trial court characterized it. In the statement, although the defendant did not admit to intentionally shooting Leonard, the defendant did say that the gun was in his hand when it went off, firing the shot which hit Leonard in the face. The court in the present case neither misstated the evidence nor expressed an opinion on the evidence by characterizing defendant’s statement to the officer as “incriminating.”
In defendant’s trial and in the judgment entered we find
No error.
Judges Clark and ERWIN concur.